DETAILED ACTION
	Claims 1-10 are pending.
	Allowable Subject Matter
	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a nickel and iridium catalyst.  The claim further recites that the catalyst has reversible catalytic activity for an oxygen evolution reaction, a hydrogen evolution reaction, and a hydrogen oxidation reaction.
Prior art Wang (“Synthesis of Ni–Ir Nanocages with Improved Electrocatalytic Performance for the Oxygen Evolution Reaction” Chao Wang, Yongming Sui, Man Xu, Chuang Liu, Guanjun Xiao, and Bo Zou ACS Sustainable Chemistry & Engineering 2017 5 (11), 9787-9792) teaches an oxygen evolution catalyst made of nickel and iridium alloy.  Wang does not teach that the catalyst has reversible catalytic activity for an oxygen evolution reaction, a hydrogen evolution reaction, and a hydrogen oxidation reaction.
Claim 8 recites a method of preparing an iridium alloy catalyst comprising the steps of dispersing a carbon support, an iridium salt, and a nickel salt in water, forming a powder, drying the powder, and carrying out heat treatment to obtain the catalyst wherein the heat treatment is 400-1000 C.
Prior art Wang teaches forming an iridium alloy catalyst by mixing an iridium salt and a nickel salt at a temperature of 250 C.  Wang does not teach dispersing a support, dispersing the salts in water, forming a powder, drying the powder, and a heat treatment in the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729